Exhibit 4.2 SECOND AMENDED AND RESTATED TRUST AGREEMENT between FORD CREDIT AUTO RECEIVABLES TWO LLC, as Depositor and U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee for Ford Credit Auto Owner Trust 2008-A Dated as of January 1, 2008 TABLE OF CONTENTS Page ARTICLE I USAGE AND DEFINITIONS 1 ARTICLE II ORGANIZATION OF THE TRUST 1 Section 2.1 Name 1 Section 2.2 Office 1 Section 2.3 Purposes and Powers 1 Section 2.4 Appointment of the Owner Trustee 2 Section 2.5 Contribution and Conveyance of Trust Property 2 Section 2.6 Declaration of Trust 2 Section 2.7 Liability of the Depositor; Conduct of Activities; Liability to Third Parties 2 Section 2.8 Title to Trust Property 2 Section 2.9 Situs of Issuer 3 Section 2.10 Representations and Warranties of the Depositor 3 Section 2.11 Tax Matters 4 ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS 5 Section 3.1 The Residual Interest 5 Section 3.2 Registration of Residual Interests; Transfer of the Residual Interest 6 Section 3.3 Capital Accounts 7 Section 3.4 Maintenance of Office or Agency 7 Section 3.5 Distributions to the Holder of the Residual Interest 7 ARTICLE IV APPLICATION OF TRUST FUNDS; CERTAIN DUTIES 7 Section 4.1 Application of Trust Funds 7 Section 4.2 Method of Payment 8 ARTICLE V AUTHORITY AND DUTIES OF THE OWNER TRUSTEE 8 Section 5.1 General Authority 8 Section 5.2 General Duties 8 Section 5.3 Action upon Prior Notice with Respect to Certain Matters 9 Section 5.4 Action upon Direction by the Holder of the Residual Interest with Respect to Certain Matters 9 Section 5.5 Action with Respect to Bankruptcy 9 Section 5.6 Action upon Instruction 9 Section 5.7 No Duties Except as Specified in this Agreement or in Instructions 10 Section 5.8 No Action Except Under Specified Documents or Instructions 10 Section 5.9 Prohibition on Certain Actions 10 Section 5.10 Audits of the Owner Trustee 10 Section 5.11 Furnishing of Documents 11 i Section 5.11 Furnishing of Documents 11 Section 5.12 Sarbanes-Oxley Act 11 Section 5.13 Maintenance of Licenses 11 ARTICLE VI REGARDING THE OWNER TRUSTEE 11 Section 6.1 Acceptance of Trusts and Duties 11 Section 6.2 Representations and Warranties of the Owner Trustee 12 Section 6.3 Reliance; Advice of Counsel 13 Section 6.4 Not Acting in Individual Capacity 13 Section 6.5 U.S. Bank Trust National Association May Own Notes 13 Section 6.6 Duty to Update Disclosure 14 ARTICLE VII COMPENSATION AND INDEMNIFICATION OF THE OWNER TRUSTEE; ORGANIZATIONAL EXPENSES 14 Section 7.1 Owner Trustee's Fees and Expenses 14 Section 7.2 Indemnification of the Owner Trustee 14 Section 7.3 Organizational Expenses of the Issuer 15 Section 7.4 Certain Expenses of the Indenture Trustee 15 ARTICLE VIII TERMINATION 15 Section 8.1 Termination of Trust Agreement 15 ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES 16 Section 9.1 Eligibility Requirements for the Owner Trustee 16 Section 9.2 Resignation or Removal of the Owner Trustee 16 Section 9.3 Successor Owner Trustee 17 Section 9.4 Merger or Consolidation of the Owner Trustee 17 Section 9.5 Appointment of Separate Trustee or Co-Trustee 17 Section 9.6 Compliance with Delaware Statutory Trust Act 18 ARTICLE X MISCELLANEOUS 18 Section 10.1 Supplements and Amendments 18 Section 10.2 No Legal Title to Trust Property in the Holder of the Residual Interest 20 Section 10.3 Limitation on Rights of Others 20 Section 10.4 Notices 21 Section 10.5 GOVERNING LAW 21 Section 10.6 WAIVER OF JURY TRIAL 21 Section 10.7 Severability 21 Section 10.8 Counterparts 21 Section 10.9 Headings 21 Section 10.10 No Petition 22 ii Exhibit A Form of Certificate of Trust A-1 Exhibit B Form of Certificate of Amendment to Certificate of Trust B-1 iii SECOND AMENDED AND RESTATED TRUST AGREEMENT, dated as of January 1, 2008 (this "Agreement"), between FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited liability company, as Depositor, and U.S. BANK TRUST NATIONAL ASSOCIATION, a national banking association, not in its individual capacity but solely as trustee under this Agreement, to establish Ford Credit Auto Owner Trust 2008-A. BACKGROUND The parties to this Agreement wish to amend and restate in its entirety the First Amended and Restated Trust Agreement, dated as of November 19, 2007, between the Depositor and the Owner Trustee, which amended and restated the original Trust Agreement, dated as of October 13, 2006, between the Depositor and the Owner Trustee. ARTICLE I USAGE AND DEFINITIONS Capitalized terms used but not otherwise defined in this Agreement are defined in Appendix A to the Sale and Servicing Agreement.Appendix A also contains rules as to usage applicable to this Agreement.Appendix A is incorporated by reference into this Agreement. ARTICLE II ORGANIZATION OF THE TRUST Section 2.1 Name.The trust was created and is known as "Ford Credit Auto Owner Trust 2008-A", in which name the Owner Trustee may conduct the activities of the Issuer, make and execute contracts and other in­struments on behalf of the Issuer and sue and be sued on behalf of the Issuer. Section 2.2 Office.The office of the Issuer is in care of the Owner Trustee at its Corporate Trust Office. Section 2.3 Purposes and Powers. (a) The purpose of the Issuer is, and the Issuer will have the power and authority, to engage in the following activities: (i)to acquire the Receivables and other Trust Property pursuant to the Sale and Servicing Agreement from the Depositor in exchange for the Notes and the Residual Interest; (ii)to Grant the Collateral to the Indenture Trustee pursuant to the Indenture; (iii) to enter into and perform its obligations under the Basic Documents; (iv) to enter into and perform its obligations under any interest rate protection agreement or agreements with one or more counterparties; (v) to issue the Notes pursuant to the Inden­ture and to sell the Notes upon the order of the Depositor; (vi) to pay interest on and principal of the Notes; (vii) to issue additional securities pursuant to one or more supple­mental indentures or amendments to this Agreement and to transfer all or a portion of such securities to the Depositor or other holder of a Residual Interest, subject to compliance with the Basic Documents, in exchange for all or a portion of the Residual Interest; (viii) to engage in those activities, including entering into agree­ments, that are necessary, appropriate or convenient to accomplish the foregoing or are incidental to the foregoing; and (ix) subject to compliance with the Basic Documents, to engage in such other activities as may be required in connection with conservation of the Trust Property and the making of payments to the Noteholders and distributions to the holder of the Residual Interest. (b)The Issuer will not engage in any activity other than as required or authorized by this Agreement or the other Basic Documents. Section 2.4 Appointment of the Owner Trustee.The Depositor appoints the Owner Trustee as trustee of the Issuer effective as of the Cutoff Date, to have all the rights, powers and duties set forth in this Agreement. Section 2.5Contribution and Conveyance of Trust Property.As ofthe date of the Trust formation, the Depositor contributed to the Owner Trustee the amount of $1.The Owner Trustee acknowledges receipt in trust from the Depositor, as of such date, of such contribution, which constitutes the initial Trust Property.On the Closing Date, the Depositor will sell to the Issuer the Trust Property in exchange for the Notes. Section 2.6 Declaration of Trust.The Owner Trustee will hold the Trust Property in trust upon and subject to the conditions set forth in this Agreement for the use and benefit of the holder of the Residual Interest, subject to the obligations of the Issuer under the Basic Documents.It is the intention of the parties that the Issuer constitute a statutory trust under the Delaware Statutory Trust Act and that this Agreement constitute the governing instrument of such statutory trust.Effective as of the Cutoff Date, the Owner Trustee will have the rights, powers and duties set forth in this Agreement and in the Delaware Statutory Trust Act with respect to accomplishing the purposes of the Issuer.A Certificate of Trust substantially in the form of Exhibit A, a certificate of amendment to certificate of trust substantially in the form of Exhibit B and any other necessary certificate of amendment has been filed with the Secretary of State of the State of Delaware. Section 2.7 Liability of the Depositor; Conduct of Activities; Liability to Third Parties. (a) The Depositor, as initial holder of the entire Residual Interest, will be entitled to the same limitation of personal liability extended to stockholders or a private corporation for profit organized under the Delaware General Corporation Law. (b) The activities and affairs of the Issuer will be operated in such a manner as to preserve (i) the limited liability of the Depositor, (ii) the separateness of the Issuer from the activities of the Depositor and Ford Credit and (iii) until 1 year and 1 day after all Notes and any additional securities issued pursuant to Section 3.1(b) are paid in full, the bankruptcy remote status of the Issuer. (c) Except as otherwise provided in this Agreement, none of the Depositor, the Administrator or any of their Affiliates or any manager, officer or employee of any such Person, will be liable for the debts, obligations or liabilities of the Issuer. Section 2.8 Title to Trust Property.Legal title to the Trust Property will be vested in the Issuer as a separate legal entity, except where applicable law in any jurisdiction requires title to any part of the Trust Property to be vested in a trustee or trustees, in which case title will be deemed to be vested in the Owner Trustee, a co­-trustee and/or a separate trustee, as the case may be. 2 Section 2.9 Situs of Issuer.The Issuer will be administered in the State of Delaware.All bank accounts maintained by the Owner Trustee on behalf of the Issuer will be located in the State of Delaware.The Issuer will not have any employ­ees in any state other than the State of Delaware, except that U.S. Bank Trust National Association, in its capacity as Owner Trustee or any other capacity, may have employees within or outside the State of Delaware.Payments will be received by the Issuer only in Delaware, and payments will be made by the Issuer only from Delaware.The principal office of the Issuer will be in care of the Owner Trustee in the State of Delaware. Section 2.10 Representations and Warranties of the Depositor.The Depositor represents and warrants to the Owner Trustee as of the Closing Date: (a) Organization and Qualification.The Depositor is duly organized and is validly existing as a limited liability company in good standing under the laws of the State of Delaware.The Depositor is qualified as a foreign limited liability company in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of its properties or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals would not have a material adverse effect on the Depositor's ability to perform its obligations under this Agreement or the other Basic Documents to which it is a party. (b) Power, Authorization and Enforceability.The Depositor has the power and authority to execute, deliver and perform the terms of this Agreement.The Depositor has authorized the execution, delivery and performance of the terms of each of the Basic Documents to which it is a party.Each of the Basic Documents to which the Depositor is a party is the legal, valid and binding obligation of the Depositor enforceable against the Depositor, except as may be limited by insolvency, bankruptcy, reorganization or other laws relating to the enforcement of creditors' rights or by general equitable principles. (c) No Conflicts and No Violation.The consummation of the transactions contemplated by the Basic Documents to which the Depositor is a party and the fulfillment of the terms of the Basic Documents to which the Depositor is a party will not: (i) conflict with or result in a material breach ofthe terms or provisions of, or constitute a default under any indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument under which the Depositor is a debtor or guarantor, (ii) result in the creation or imposition of any lien, charge or encumbrance upon any of the properties or assets of the Depositor pursuant tothe terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument (other than this Agreement) (iii) violate the Certificate of Formation or Limited Liability Company Agreement, or (iv) violate any law or, to the Depositor's knowledge, any order, rule, or regulation applicable to the Depositor of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties, in each case which conflict, breach, default, lien, or violation would reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under the Basic Documents. (d) No Proceedings.To the Depositor's knowledge, there are no proceedings or investigations pending or overtly threatened in writing, before any court, regulatory body, administrative agency, or other governmental instrumentality having jurisdiction over the Depositor or its properties: (i)asserting the invalidity of any of the Basic Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the consummation of any of the transactions contemplated by any of the Basic Documents, (iii) seeking any determination or ruling that would reasonably be expected to have a material adverse affect on the Depositor's ability to perform its obligations under, or the validity or enforceability of, any of the Basic Documents or the Notes or (iv) that would reasonably be expected to (A) affect the treatment of the Notes as indebtedness for U.S. federal income or Applicable Tax State income or franchise tax purposes (B) be deemed to cause a taxable exchange of the Notes for U.S. federal income tax purposes, (C) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes or (D) cause the Issuer to incur Michigan Single Business Tax liability other than such proceedings that, to the Depositor's knowledge, would not reasonably be expected to have a material adverse effect upon the Depositor or materially and adversely affect the performance by the Depositor of its obligations under, or the validity and enforceability of, the Basic Documents or the Notes. 3 Section 2.11Tax Matters. (a) It is the intention of the parties and Ford Credit that, for purposes of U.S. federal in­come, state and local income and franchise tax and any other income taxes, so long as the Issuer has no equity owner other than the Depositor (as determined for U.S. federal income tax purposes), the Issuer be treated as an entity disregarded as separate from the Depositor.If beneficially owned by a Person other than Ford Credit, each Class of Notes is intended to be treated as indebtedness for U.S. federal income tax purposes.The Depositor agrees, and the Noteholders by acceptance of their Notes agree in the Indenture, to such treatment and each agrees to take no action inconsistent with such treatment. (b) If one or more Classes of Notes is recharacterized as an equity interest in the Issuer, and not as indebtedness (any such Class, a "Recharacterized Class") and any such Recharacterized Class is treated as not owned by Ford Credit or the Depositor (if the Depositor is not an entity disregarded as separate from Ford Credit for U.S. federal income tax purposes) for U.S. federal income, or State or local income, franchise or single business tax purposes, the parties intend that the Issuer be characterized as a partnership among Ford Credit or the Depositor (to the extent either is at that time treated as an equity owner of the Issuer for U.S. federal income tax purposes), any other holder of the Residual Interest and any holders of the Recharacterized Class or Classes.In that event, for purposes ofU.S. federal income, State and local income, franchise tax and single business taxes each month: (i) amounts paid as interest to holders of any Recharacterized Class will be treated as a guaranteed payment within the meaning of Section 707(c) of the Code; (ii) to the extent the characterization provided for in Section 2.11(a) is not respected, gross ordinary income of the Issuer for such month as determined for U.S. federal income tax purposes will be allocated to the holders of each Recharacterized Class as of the Record Date occurring within such month, in an amount equal to the sum of (A) the interest accrued to such Recharacterized Class for such month, (B) the portion of the market discount on the Receivables accrued during such month that is allocable to the excess, if any, of the aggregate initial Note Balance of such Recharacterized Class over the initial aggregate issue price of the Notes of such Recharacterized Class and (C) any amount expected to be distributed to the holders of such Class of Notes pursuant to Section 8.2 of the Indenture (to the extent not previously allocated pursuant to this Section 2.11(b)(ii)) to the extent necessary to reverse any net loss previously allocated to holders of the Notes of such Recharacterized Class (to the extent not previously reversed pursuant to this Section 2.11(b)(ii)(C)); and (iii) thereafter all remaining net income of the Issuer(subject to the modifications set forth below) for such month as determined for U.S. federal income tax purposes (and each item of income, gain, credit, loss or deduction entering into the computation thereof) will be allocated to the holder of the Residual Interest. If the gross ordinary income of the Issuer for any month is insufficient for the allocations described in Section 2.11(b)(ii) above, subsequent gross ordinary income will first be allocated to each Recharacterized Class in alphabetical order to make up such shortfall before any allocation pursuant to Section 2.11(b)(iii).Net losses of the Issuer, if any, for any month as determined for U.S. federal income tax purposes (and each item of income, gain, credit, loss or deduction entering into the computation thereof) will be allocated to the holder of the Residual Interest to the extent the holder of the Residual Interest is reasonably expected to bear the economic burden of such net losses, and any remaining net losses will be allocated in reverse alphabetical order to each Recharacterized Class, in each case, until the Note Balance of such Recharacterized Class is reduced to zero as of the Record Date occurring within such month, and among each Recharacterized Class, in proportion to their ownership of the aggregate Note Balance of such Recharacterized Class on such Record Date. The tax matters partner designated pursuant to Section 2.11(f) is authorized to modify the allocations in this Section 2.11(b) if necessary or appropriate, in its sole discretion, for the allocations to fairly reflect the economic income, gain or loss to the holder of the Residual Interest or the holders of a Recharacterized Class or as otherwise required by the Code. 4 (c) The parties agree that, unless otherwise re­quired by the appropriate tax authorities, the Depositor, on behalf of the Issuer, will file or cause to be filed annual or other necessary returns, reports and other forms consistent with the characterizations described in Section 2.11(a). (d) The Owner Trustee will not elect or cause the Issuer to elect, and the other parties to this Agreement will not elect or permit an election to be made, to treat the Issuer as an association taxable as a corporation for U.S. federal income tax purposes pursuant to Treas. Reg. §301.7701-3. (e) If at any time the Issueris not treated as an entity disregarded as separate from the Depositor for U.S. federal income tax purposes, the Owner Trustee will, based on informa­tion provided by or on behalf of the Depositor, (i) maintain the books of the Issuer on the basis of a calendar year and the accrual method of accounting, (ii) deliver to the holder of the Residual Interest such information as may be required under the Code to enable such holder to prepare its U.S. federal and State income tax returns, (iii) file any tax returns relating to the Issuer and make such elec­tions as may be required or appropriate under any applicable U.S. federal or State statute and (iv) collect any withholding tax as described in and in accordance with Section 4.1(c). (f) If at any time the Issueris not an entity disregarded as separate from the Depositor for U.S. federal income tax purposes, the Depositor so long as it is treated as holding any equity interest in the Issuer for U.S. federal income tax purposes, and otherwise, the owner of such equity interests designated by a majority of such owners, will (i) prepare and sign, on behalf of the Issuer, the tax returns of the Issuer and (ii) be designated the "tax matters partner" of the Issuer pursuant to Section 6231(a)(7)(A) of the Code. ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS Section 3.1 The Residual Interest. (a) Upon the formation of the Issuer by the contribution and conveyance by the Depositor pursuant to Section 2.5, the Depositor will be the sole holder of the Residual Interest.The holder of the Residual Interest will be entitled, pro rata, to any amounts not needed on any Payment Date to make payments on the Notes and on all other obligations to be paid under the Indenture and this Agreement, and to receive amounts remaining in the Re­serve Account following the payment in full of the Notes and of allother amounts owing or to be distributed under this Agreement, the Indenture or the Sale and Servicing Agreement to the Secured Parties upon the termination of the Issuer. (b) The Depositor may exchange its Residual Interest for additional securities issued by the Issuer pursuant to one or more supplemental indentures to the Indenture or amendments to this Agreement.Such additional securities may consist of one or more classes of notes, certificates or other securities, as directed by the Depositor, each having the characteristics, rights and obligations as may be directed by the Depositor (which may include subordination to one or more other classes of such additional securities), provided: 5 (i) the rights of the holders of such additional securities, when taken as a whole, are no greater than the rights of the holder of the Residual Interest immediately prior to the issuance of such additional securities (unless all Noteholders of Outstanding Notes otherwise consent); (ii) the Depositor delivers an Opinion of Counsel to the Indenture Trustee and the Owner Trustee to the effect that the issuance of such additional securities will not (A) adversely affect in any material respect the interest of any Noteholder, (B) cause any Note to be deemed sold or exchanged for purposes of Section 1001 of the Code, (C) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes, or (D) adversely affect the treatment of the Notes as debt for U.S. federal income tax purposes; and (iii) the Depositor either delivers to the Indenture Trustee and the Owner Trustee (A) an Opinion of Counsel to the effect that, after giving effect to such exchange, there will be no withholding imposed under Sections 1441 or 1442 of the Code in respect of payments on any such additional security or that the withholding tax imposed will be no greater than the withholding tax imposed prior to such exchange or (B) an Officer's Certificate that states withholding is applicable to payments on any such additional securities, the rate of withholding tax required on such payments, and that such amounts will be withheld and remitted to the Internal Revenue Service in satisfaction of the requirements of Sections 1441 and 1442 of the Code. Without limiting the foregoing, one or more classes of such additional securities may, if so directed by the Depositor, be secured by all or a portion of the Trust Property, so long as such security interest, is subordinated in priority to the security interest granted to the Secured Parties pursuant to the Indenture.Subject to this Section 3.1(b) and the other terms of the Basic Documents, the Owner Trustee, on behalf of the Issuer, will take (at the expense of the Depositor) all actions requested by the Depositor to facilitate the issuance and sale of any such additional securities or the Grant and perfection of any security interest granted pursuant to this Section 3.1(b), including the authorization of the filing of any financing statements in jurisdictions deemed necessary or advisable by the Depositor to perfect such security interest. Section 3.2 Registration of Residual Interests; Transfer of the Residual Interest.The Issuer appoints the Owner Trustee to be the "Trust Registrar" and to keep a register (the "Trust Register") for the purpose of registering Residual Interests and transfers of Residual Interests as provided in this Agreement.Upon any resignation of the Trust Registrar, the Issuer will promptly appoint a successor or, if it elects not to make such an appointment, assume the duties of Trust Registrar.The holder of the Residual Interest may not sell, transfer, assign or convey its rights in the Residual Interest to Ford Credit at any time.The holder of the Residual Interest will be permitted to sell, transfer, assign or convey its rights in the Residual Interest to any Person that is treated as being an entity separate from Ford Credit for U.S. federal income tax purposes if the following conditions are satisfied: (a) such holder of a Residual Interest delivers an Opinion of Counsel to the Issuer and the Indenture Trustee to the effect that such action will not cause the Issuer to be or become characterized for U.S. federal or any then Applicable Tax State income tax purposes as an association or publicly traded partnership taxable as a corporation; (b) such holder of a Residual Interest delivers to the Indenture Trustee and the Owner Trustee (i) an Opinion of Counsel to the effect that, after giving effect to such action, there will be no withholding imposed under Sections 1441 or 1442 of the Code in respect of payments on any such transferred security or that the withholding tax imposed will be no greater than the withholding tax imposed prior to such transfer or (ii) anOfficer's Certificate that states withholding is applicable to payments on any such transferred security, the rate of withholding tax required on such payments, and that such amounts will be withheld and remitted to the Internal Revenue Service in satisfaction of the requirements of Sections 1441 and 1442 of the Code; 6 (c) the Depositor has notified the transferee or assignee of the tax positions previously taken by it, as holder of the Residual Interest, for U.S. federal and any Applicable Tax State income tax purposes and the transferee or assignee has agreed to take positions for U.S. federal and any Applicable Tax State income tax purposes consistent with the tax positions previously taken by the Depositor, as holder of the Residual Interest; and (d) the holder or assignee of the Residual Interest delivers to the Indenture Trustee and the Owner Trustee a certification that it is not, and each account (if any) for which it is acquiring the Residual Interest is not (i) an "employee benefit plan" (as defined in Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")) which is subject to Title I of ERISA, (ii) a "plan" described in Section 4975(e)(1) of the Code which is subject to Section 4975 of the Code, or (iii) an entity whose underlying assets include "plan assets" by reason of a plan's investment in the entity (within the meaning of Department of Labor Regulation 29 C.F.R. Section 2510.3-101 or otherwise under ERISA). Section 3.3 Capital Accounts.This Section 3.3 will apply only if the Issueris not treated as an entity disregarded for U.S. federal income tax purposes. (a) The Owner Trustee will establish and maintain, in accordance with Section 1.704-1(b)(2)(iv) of the Treasury Regulations, a separate bookkeeping account (a "Capital Account") for the Depositor and each other person treated as an equity owner for U.S. federal income tax purposes. (b) Notwithstanding any other provision of this Agreement to the contrary, the foregoing provisions of this Section 3.3 regarding the maintenance of Capital Accounts will be construed so as to comply with the provisions of the Treasury Regulations promulgated pursuant to Section 704 of the Code.The Depositor is authorized to modify these provisions to the minimum extent necessary to comply with such regulations. Section 3.4 Maintenance of Office or Agency.The Owner Trustee will maintain an office or offices or agency or agencies where notices and demands to or upon the Owner Trustee in respect of the Basic Documents may be served.The Owner Trustee designates its Corporate Trust Office for such purposes and will promptly notify the Depositor and the Indenture Trustee of any change in the location of its Corporate Trust Office. Section 3.5 Distributions to the Holder of the Residual Interest.If the Trust Distribution Account has been established, the Owner Trustee will have the revocable power to withdraw funds from the Trust Distribution Account for the purpose of making distributions to the holder of the Residual Interest under this Agreement.The Owner Trustee will make the distributions pursuant to Section 3.1, Section 4.1, Section 4.2 and Section 8.1.The Owner Trustee will hold all sums held by it for distribution to the holder of the Residual Interest in trust forthe benefit of the holder of the Residual Interest until such sums are distributed to the holder of the Residual Interest. ARTICLE IV APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 4.1 Application of Trust Funds.Upon request of the Depositor, the OwnerTrustee will establish and maintain the Trust Distribution Account as provided in Section 4.1 of the Sale and Servicing Agreement.If the Trust Distribution Account has been established: (a) On each Payment Date, the Owner Trustee, based on the information contained in the Monthly Investor Report, will withdraw the amounts deposited into the Trust Distribution Account pursuant to Section 8.2(c)(xvi), 8.2(d)(viii) and 8.2(e)(xvii) of the Indenture on or before such Payment Date and distribute such amounts to the holder of the Residual Interest. 7 (b) Following the satisfaction and discharge of the Indenture and the payment in full of the principal and interest on the Notes, the Owner Trustee will distribute any remaining funds on deposit in the Trust Distribution Account to the holder of the Residual Interest. (c) If any withholding tax is imposed on the Issuer's payment (or allocations of income) to the holder of the Residual Interest, such tax will reduce the amount otherwise distributable to such holder in accordance with this Section 4.1(c).The Owner Trustee is authorized and directed to retain from amounts otherwise distributable to the holder of the Residual Interestsufficient funds for the payment of any such withholding tax that is legally owed by the Issuer (but such authorization will not prevent the Owner Trustee from contesting any such tax in appropriate proceedings, and withholding payment of such tax, if permitted by law, pending the outcome of such proceedings).The amount of any withholding tax imposed with respect to the holder of the Residual Interest will be treated as cash distributed to such holder at the time it is withheld by the Issuer and remitted to the appropriate taxing authority.If there is a possibility that with­holding tax is payable with respect to a distribution, the Owner Trustee may, in its sole discretion, withhold such amounts in accordance with this Section 4.1(c).If the holder of a Residual Interest wishes to apply for a refund of any such withholding tax, theOwner Trustee will reasonably cooperate with such holderin making such claim so long as such holder agrees to reimburse the Owner Trustee for any out-of-pocket expenses incurred in so cooperating. Section 4.2 Method of Payment.Distributions required to be made to the holder of the Residual Interest on any Payment Date will be made by wire transfer, in immediately available funds, to the account specified by such holder to the Owner Trustee. ARTICLE V AUTHORITY AND DUTIES OF THE OWNER TRUSTEE Section 5.1General Authority. (a) Upon the Depositor's execution of this Agreement, the Owner Trustee is authorized and directed, on behalf of the Issuer, to (i) execute and deliver the Basic Documents and each certifi­cate or other document attached as an exhibit to or contemplated by the Basic Documents to which the Issueris to be a party and (ii) direct the Indenture Trustee to authenticate and deliver the Notes. (b) The Owner Trustee is autho­rized to take all actions required of the Issuer pursuant to the Basic Documents and is authorized to take such action on behalf of the Issuer as is permitted by the Basic Docu­ments that the Servicer or the Administrator directs with respect to the Basic Documents, except to the extent that this Agreement requires the consent of the Noteholders or the holder of the Residual Interest for such action. Section 5.2 General Duties.Subject to Section 5.3, it is the duty of the Owner Trustee to discharge all of its responsibilities pursuant to this Agree­ment and the Basic Documents to which the Issuer is a party and to administer the Issuer in the interest of the holder of the Residual Interest, subject to the lien of the Inden­ture and in accordance with the Basic Documents.The Owner Trustee will be deemed to have discharged its duties and responsibilities under the Basic Documents to the extent the Administrator is required in the Administration Agreement to perform any act or to discharge such duty of the Owner Trustee or the Issuer under any Basic Document.The Owner Trustee will not be held liable for the default or failure of the Administrator to carry out its obligations under the Administration Agreement.The Owner Trustee will have no obligation to administer, service or collect the Receivables or to maintain, monitor or otherwise super­vise the administration, servicing or collection of the Receivables. 8 Section 5.3 Action upon Prior Notice with Respect to Certain Matters.With respect to the following matters, the Owner Trustee may not take action unless (i) at least 30 days before taking such action, the Owner Trustee has notified the Indenture Trustee, the Noteholders of Notes of the Controlling Class, the holder of the Residual Interest and the Rating Agencies of the proposed action and (ii) Noteholders of at least a majority of the Note Balance of the Controlling Class (or if no Notes are Outstanding, the holder of the Residual Interest) have not notified the Owner Trustee before the 30th day after receipt of such notice that such majority of the Note Balance of the Controlling Class (or if no Notes are Outstanding, the holder of the Residual Interest) has withheld consent or provided alternative direction: (a)the initiation of any material claim or lawsuit by the Issuer and the settlement of any material action, claim or lawsuit brought by or against the Issuer; (b) the election by the Issuer to file an amendment to the Certificate of Trust (unless such amendment is required to be filed under the Delaware Statutory Trust Act), except to cure any ambiguity or to amend or supplement any provision in a manner or to add any provision that would not materially adversely affect the interests of the holders of the Notes or the Residual Interest; (c) the appointment pursuant to the Indenture of a successor Indenture Trustee or the consent to the assignment by the Indenture Trustee of its obligations under the Indenture or this Agreement; and (d) consenting to the Administrator taking any of the actions described in clauses (a) through (c) above. Section 5.4 Action upon Direction by the Holder of the Residual Interest with Respect to Certain Matters. (a) The Owner Trustee on behalf of the Issuer will not execute an amendment to the Sale and Servicing Agreement, the Indenture or the Administration Agreement that would materially adversely affect the holder of the Residual Interest without the consent of such holder. (b) The Owner Trustee will not (a) remove the Servicer or appoint a successor Servicer under Article VII of the Sale and Servicing Agreement, (b) remove the Administrator under Section 5.1 of the Administra­tion Agreement or (c) appoint a successor Administrator pursuant to Section 5.2 of the Administration Agreement unless (i) there is an Event of Servicing Termination subsequent to the payment in full of the Notes and (ii) the holder of the Residual Interest directs the Owner Trustee to take such action. Section 5.5 Action with Respect to Bankruptcy.The Owner Trustee may not commence a voluntary proceeding in bank­ruptcy relating to the Issuer unless the Notes have been paid in full and the holder of the Residual Interest approves of such commencement in advance and delivers to the Owner Trustee a certificate certifying that it reasonably believes that the Issueris insolvent. Section 5.6 Action upon Instruction. (a) The Owner Trustee will not be required to take any action under any Basic Document if the Owner Trustee reasonably determines, or is advised by counsel, that such action is likely to result in liability on the part of the Owner Trustee, is contrary to any Basic Document or is contrary to law. (b) If (i) the Owner Trustee is unsure as to the applica­tion of any provision of any Basic Document, (ii) any provision of any Basic Document is, or appears to be, in conflict with any other applicable provision, (iii) this Agreement permits any determination by the Owner Trustee or is silent or is incomplete as to the course of action that the Owner Trustee is required to take with respect to a particular set of facts or (iv) the Owner Trustee is unable to decide between alternative courses of action permitted or required by any Basic Document, the Owner Trustee may, and with respect to clause (iv) will, notify the Administrator requesting instruction and, to the extent that the Owner Trustee acts or refrains from acting in good faith in accordance with any such instruction received, the Owner Trustee will not be liable to any Person on account of such action or inaction.If the Owner Trustee does not receive appropriate instruction within 10 days of such notice (orwithin such shorter period of time as reasonably may be specified in such notice or may be necessary under the circumstances) it may, but will be under no duty to, take or refrain from taking such action, not inconsistent with the Basic Documents, as it deems to be in the best interests of the holder of the Residual Interest, and will have no liability to any Person for such action or inaction. 9 Section 5.7No Duties Except as Specified in this Agreement or in Instructions.The Owner Trustee has no duty or obligation to manage, make any payment with respect to, register, record, sell, dispose of, or otherwise deal with the Trust Property, or to otherwise take or refrain from taking any action under, or in connection with, any document contemplated by thisAgreement to which the Owner Trustee or the Issuer is a party, except as provided by this Agreement or in any document or instruction received by the Owner Trustee pursuant to Section 5.6.No implied duties or obligations will be read into any Basic Document against the Owner Trustee.The Owner Trustee has no responsibility for filing any financing statements or continuation statements or to otherwise perfect or maintain the perfection of any security interest or lien granted to it under this Agreement or to prepare or file any Securities and Exchange Commission filing for the Issuer or to record any Basic Document.The Owner Trustee nevertheless agrees that it will promptly take, at its own cost and expense, all action as may be necessary to discharge any lien (other than the lien of the Indenture) on any part of the Trust Property that results from actions by, or claims against, the Owner Trustee that are not related to the ownership or the administration of the Trust Property. Section 5.8 No Action Except Under Specified Documents or Instructions.The Owner Trustee will not manage, control, use, sell, dispose of or otherwise deal with any part of the Trust Property except (a) in accordance with the powers granted to and the authority conferred upon the Owner Trustee pursuant to this Agreement, (b) in accordance with the other Basic Documents to which the Issuer or the Owner Trustee is a party and (c) in accordance with any document or instruction delivered to the Owner Trustee pursuant to Section 5.6.The Depositor will not direct the Owner Trustee to take any action that would violate this Section 5.8. Section 5.9 Prohibition on Certain Actions.The Owner Trustee will not take any action (a) that is inconsistent with the purposes of the Issuer set forth in Section 2.3 or (b) that, to the knowledge of the Owner Trustee, would (i) cause any Class of Notes not be treated as indebtedness for U.S. federal income or Applicable Tax State income or franchise tax purposes, (ii) be deemed to cause a sale orexchange of the Notes for purposes of Section 1001 of the Code (unless no gain or loss would be recognized on such deemed sale or exchange for U.S. federal income tax purposes) or (iii) cause the
